Title: To Thomas Jefferson from George Hammond, 14 December 1791
From: Hammond, George
To: Jefferson, Thomas



Sir
Philadelphia 14th December 1791

I have the honor of acknowledging the receipt of your letter of the 12th of this month, which did not reach me until yesterday evening.
With respect to Bowles, I have no knowledge of any circumstance whatever relative to him, except that of his actual visit to England. His name was never mentioned to me in any manner, directly or indirectly by any of his Majesty’s ministers: And I therefore cannot easily believe, if it were their intention to afford him support and countenance, in commencing or prosecuting hostilities against the United States, that I should be left in total ignorance of such an intention.
Upon another subject however of this nature, I have it in express command from my superiors, to disclaim, in the most unequivocal manner, the imputation that the King’s government in Canada has encouraged or supported the measures of hostility, taken by the Indians in the Western Country.
From analogy therefore I infer that as the King’s government has not countenanced the hostile measures of those Indians, in whose existence and preservation, his Majesty might naturally be supposed to take some degree of interest, from considerations of commerce as well as of local vicinity to his province of Canada, the same motives, which prevented interference in that instance, would more forcibly induce his government not to encourage the hostile views of other Indian tribes, greatly remote in regard, to situation, and to any objects of common interest.
For these reasons I can feel no hesitation in expressing to you, Sir, the strongest personal conviction, that Bowles has no kind of authority for asserting, that he is either employed or countenanced, by the government of England, in inciting the Indians to war against the United States.
Before I conclude, you will I trust permit me to add, that the  extract of the private letter, which you have done me the honor of communicating to me, exhibits pretty clear internal evidence of prejudice and prepossession, existing in the writer of it; and consequently it is presumable that the accounts, he has received, are not a little exaggerated.—I have the honor to be, with great respect, Sir, your most obedient, humble Servant,

Geo. Hammond.

